Appeal by the defendant from a judgment of the County Court, Suffolk County (Mclnemey, J.), rendered June 11, 1991, convicting Mm of perjury in the second degree, upon Ms guilty plea, and imposed sentence.
Ordered that the judgment is affirmed.
The defendant initially pleaded guilty to perjury in the second degree with the understanding that he would be sentenced to an indeterminate term of IVi to 3 years imprisonment, provided that the probation report did not indicate that a greater sentence was necessary. The probation report subsequently revealed that the defendant had an extensive criminal history. After a lengthy off-the-record conference, and a one-day adjournment so that the defense counsel could confer with the defendant, the defense counsel expressly agreed on the record to the imposition of a sentence of an indeterminate term of 1% to 3 Vs years imprisonment. The defendant did not object or indicate any desire to withdraw his plea. Under these circumstances, we find no merit to the defendant’s present contention on appeal that he was entitled to specific performance of the original plea agreement (see, People v Schultz, 73 NY2d 757, 758; People v Fludd, 137 AD2d 764, 765).
*664We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Lawrence, Copertino and Santucci, JJ., concur.